Citation Nr: 1435849	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a penetrating wound of the right knee, with heterotopic ossification and myositis ossifications in the right quadriceps.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1986 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in February 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim is decided.

In the February 2014 Board remand, the originating agency was directed to undertake development to obtain treatment records from an orthopedic surgeon at the Richmond Bone and Joint Clinic.  Further, the Veteran was to be afforded a contemporaneous VA examination because the last VA examination was in 2010.  

The AMC sent the Veteran a letter in February 2014 requesting that a VA Form 21-4142, Release of Information be filled out to enable the AMC to obtain relevant records from Richmond Bone and Joint Clinic.  In May 2014, the Veteran returned a notice response letter indicating that he had no other information or evidence to give VA to support his claim.  

In an April 2014 VA examination report, the VA examiner noted diagnoses of heterotopic bone formation and myositis ossificans and history of surgical debridement of soft tissue of the distal quadriceps in 1990.  The Veteran reported he had pain with increased activity and stiffness, but no swelling, locking, or instability.  The range of motion was 90 degrees flexion with no objective evidence of painful motion and no limitation of extension, with no additional limitation following repetitive-use testing.  The Veteran had functional impairment of the right leg to include less movement than normal, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, with no pain on palpation.  The Veteran's right knee had normal strength upon flexion and extension and normal joint stability.  There was no arthritis or patellar subluxation upon diagnostic testing and the examiner opined that the Veteran's knee condition did not impact his ability to work.

In May 2014, the Veteran stated that an April 2014 VA examiner indicated his right knee should be categorized as a "muscle injury, not a knee injury" and that he wanted the injury evaluated as a muscle injury.

Based upon the Veteran's diagnoses of heterotopic bone formation and myositis ossificans and his history of surgical debridement of the soft tissues of the distal quadriceps, and report that the April 2014 VA examiner recommended his right knee disability be examined as a muscle injury, the Board concludes that 38 C.F.R. §  4.73 for muscle injuries is potentially applicable to the Veteran's claim.  The Board finds that there is insufficient evidence to evaluate the nature and extent of any muscle disability associated with the service-connected disability.  Therefore, a remand is necessary for a comprehensive VA examination that addresses all components of the service-connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including any VA treatment records dating since June 2010, from the Richmond VA Outpatient Clinic.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's right knee disability and any associated muscle disability.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information necessary to rate any associated muscle disability.   

The rationale for all opinions must be expressed.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



